Filed 9/29/20 P. v. Longstreet CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076189

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. FBA700493)

ERVIN MCMICHAEL COLLINS
LONGSTREET,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Bernardino,
Lorenzo R. Balderrama, Judge. Affirmed.
         Barbara A. Smith, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina and Lynne G. McGinnis, Deputy Attorneys General, for Plaintiff and
Respondent.


         In 2007, defendant Ervin Longstreet was charged with assault with a
deadly weapon, with various enhancement allegations, after he stabbed a
stranger in the neck without provocation. Longstreet was found not guilty by
reason of insanity, and committed to the state hospital system with an
expected release date in 2023. In December 2018, Longstreet filed a petition
seeking to restore his sanity for purposes of transitioning to an outpatient
conditional release program (CONREP). The trial court denied the petition,
finding Longstreet had not met his burden of proving he could be safely
treated in the community. Longstreet contends this ruling was in error. For
reasons we will explain, we disagree and affirm the order.
             FACTUAL AND PROCEDURAL BACKGROUND
                   Underlying Offense and Commitment
      In 2007, Longstreet stopped at a freeway rest stop between Barstow
and Baker. Without provocation, Longstreet came up behind a physically
and mentally challenged rest stop employee, and stabbed him in the neck.
Longstreet drove off, but California Highway Patrol officers apprehended him
within minutes. Longstreet told the officers he had no memory of stopping at
the rest area. He also told them an alien had been put inside him, he had
been fighting it for 10 years, and “the alien takes on his DNA.”
      Longstreet was charged with assault with a deadly weapon (Pen. Code,
§ 245, subd. (a)(1)),1 with a great-bodily-injury enhancement allegation
(§ 12022.7, subd. (a)). It was further alleged that the current offense was a
serious felony (§ 1192.7, subd. (c)(8)), and that Longstreet had suffered a
prior conviction for a serious felony (§§ 1170.12, subds. (a)-(d), 667, subd. (b)).
      Longstreet was found not guilty by reason of insanity, and committed
to the Department of State Hospitals – Patton (Patton), with an expected
release date of November 5, 2023.



1     Further undesignated statutory references are to the Penal Code.
                                         2
                         Petition to Restore Sanity
      While at Patton, Longstreet filed several unsuccessful petitions to
restore sanity. He filed the petition at issue here in December 2018. The
court conducted an evidentiary hearing on May 15, 2019, during which a
forensic evaluator, Longstreet, and one of Longstreet’s ex-wives testified.
The court also received in evidence various criminal and psychiatric records
pertaining to Longstreet.2 The court denied Longstreet’s petition on May 30.
Dr. Mojtahedi
      In response to Longstreet’s petition, Sarah Mojtahedi, Psy.D., a forensic
evaluator for the state hospital system, evaluated him to determine if he was
suitable for outpatient placement. Her evaluation consisted of reviewing
Longstreet’s records, and interviewing him face-to-face for 35 to 40 minutes.
Dr. Mojtahedi documented her findings in a written report, which was
submitted to the trial court.
      The report outlined Longstreet’s history at Patton. Shortly after his
commitment, he was diagnosed with schizophrenia. “When in a
decompensated state, he has presented with auditory and tactile
hallucinations, delusions of grandiosity, depression, racing thoughts,
paranoia, aggression, and mood instability.” He was also diagnosed with
severe alcohol use disorder, unspecified neurocognitive disorder, and
essential primary hypertension.
      Longstreet was involved in several physical and verbal altercations
while at Patton. In 2010, he became involved in a verbal altercation with a
peer, became agitated when staff intervened, and threw a razor at the peer (it
missed). In 2011, Longstreet became involved in another verbal altercation


2     We grant Longstreet’s unopposed request for judicial notice of exhibits
1 through 12 from the hearing.
                                       3
with a peer, became “increasingly agitated” when staff attempted to
intervene, and struck the peer in the face. It appeared to staff that this
“incident originated from Mr. Longstreet being paranoid . . . .” He believed
that his girlfriend at Patton was sleeping with the peer, and that the peer
“wanted to kill him.” Longstreet also punched another peer in the face in
2011.
        Longstreet had verbal altercations with peers and staff in 2010, 2011,
2012, and 2016. He attempted to go AWOL in 2016. And he violated
numerous hospital rules, primarily by possessing contraband (e.g., cash,
tobacco, green leaves, and a lighter).
        Throughout his time at Patton, Longstreet engaged in bizarre and
delusional behavior. He “untiringly wrote bizarre letters to [Patton] staff
throughout 2016 and 2017.” In one letter, Longstreet wrote that he “was
being ‘inadvertently held on a hate crime,’ reflecting his inability to take
responsibility for his offense.”
        In his interview with Dr. Mojtahedi, Longstreet said it was one of his
goals to work in a correctional facility. When asked if he thought this was a
realistic goal in light of his history, Longstreet “chuckled sarcastically, and
stated that he had ‘connections in corrections’ that would provide him with
employment.” Longstreet also became “fixated on the military,” writing them
letters about “a thermo-modulator machine” he had developed for them.
        Longstreet was intermittently noncompliant with his mandatory
psychiatric and voluntary medical (e.g., blood pressure) medications. At
times, his psychiatric medications were administered by injection because he
would not ingest them orally.
        Longstreet presented a Wellness and Recovery Action Plan (WRAP) to
Dr. Mojtahedi in connection with his pending petition. However, despite the


                                         4
“constant recommendation that he update” his WRAP, he had merely turned
in the same plan he had turned in a year earlier, “which included . . . bizarre
content, most of which was unrelated to treatment and mental health issues.”
Thus, she deemed the plan “not usable.”
         During his interview with Dr. Mojtahedi, Longstreet discussed his
underlying crime. He said that when he came out of a rest stop bathroom, “a
worker was standing by my car . . . I panicked because I didn’t know who
this gentleman was. I thought he was after me, but he wasn’t after me. It
just blew up into a situation. I attacked the gentleman and I left the rest
area.”
         Dr. Mojtahedi concluded in her report that “Longstreet cannot safely
and effectively be treated in community outpatient treatment at this time.”
She found he did “not demonstrate adequate insight into his mental illness”;
“was not able to identify any of his current symptoms (i.e., paranoia,
grandiose delusions)”; did “not have insight into his potential for
dangerousness”; and “fails to take responsibility for his actions and blames
others for his current situation.” She noted he “often claims he is not
mentally ill and has a history of intermittent noncompliance with medical
and psychiatric medications.” Although Longstreet stated he understood the
need to take his medication and committed to doing so, Dr. Mojtahedi found
his assurances were not “genuine and contradict[ed] his belief that he is not
mentally ill.” She also noted Longstreet’s “WRAP has remained the same for
over two years and consists of the same bizarre content that is largely
unrelated to treatment issues.”
         At the hearing, Dr. Mojtahedi largely reiterated the findings in her
report. She testified that although Longstreet has “been doing well”—he was
compliant with his medications, and had not had a physical altercation since


                                         5
2011 or a verbal altercation since 2016—he “cannot safely be treated in the
community” because he lacked a current WRAP or sufficient insight into his
mental illness, triggers, and warning signs.
      Dr. Mojtahedi stressed that “insight into the mental illness is
extremely important, especially coming out of the . . . very structured setting
of the hospital into outpatient treatment.”
Longstreet
      Longstreet testified his mental illness consisted of schizophrenia, and
traumatic brain injury caused by a car accident in 1997 when he flew through
the windshield. Longstreet acknowledged he knew “something was going on”
with his mental health even before the car accident. Longstreet testified he
understood he needed to take his psychiatric medications.
      Longstreet said his relapse prevention plan was to attend an outpatient
program in Chicago, where he was originally from, and to attend individual
and group therapy. He said he was aware of his past substance abuse issues,
and stated that he would recognize his triggers and avoid situations that
would tempt him. He expressed a desire to finish his education.
      Longstreet acknowledged that when he committed the underlying
offense, he had not been taking his medications and was experiencing
paranoia. When asked if he was having delusions at the time of the offense,
he responded, “I think most of the time, I think I’ve been living a delusion.”
      Longstreet admitted he committed a robbery in Chicago in 1991 and
served a six-year prison term for that offense. He also admitted he
committed domestic violence against one of his ex-wives when he feared she
was going to take his son and run away with another man.
      During closing arguments, Longstreet conferred with his counsel, who
then informed the court that, because of memory issues associated with his


                                       6
traumatic brain injury, Longstreet wanted “maybe a little more push” in
CONREP to “complete as many programs, classes to take, take his
medications. Reminders basically.”
Ex-Wife
      One of Longstreet’s ex-wives testified she lived about 80 minutes
outside of Chicago and was willing to assist him with his outpatient
treatment if he relocated to Chicago. She said she spoke to Longstreet on the
phone every day while he was at Patton, but had only visited him once,
around 2006 or 2007.
Ruling
      The trial court found Longstreet had not met his burden of proving he
could be safely treated in the community. In support of its ruling, the court
cited Longstreet’s (1) lack of insight into his mental illness; (2) failure to
“work[] hard to complete” and update his WRAP; (3) failure to submit to an
interview with a CONREP evaluator;3 and (4) inability “to discuss the
specifics of his crime and events leading up to it,” “to acknowledge his
potential for dangerousness,” to “articulate adequate coping strategies,” and
“to manage his stressors and symptoms.”
      The court commended Longstreet on his progress and encouraged him
to make further progress, emphasizing that CONREP’s unstructured
environment is “a lot harder than the state hospital.”
                                 DISCUSSION
      Longstreet contends the trial court erred by denying his petition. We
disagree.



3     One of the hearing exhibits indicated Longstreet agreed to participate
in an interview with a CONREP evaluator, but ultimately chose not to
attend.
                                         7
      When a defendant is found not guilty by reason of insanity, the trial
court “shall commit the defendant to a state hospital or other appropriate
public or private facility for the care and treatment of the mentally
disordered, or place the defendant on outpatient status . . . .” (People v.
Dobson (2008) 161 Cal. App. 4th 1422, 1431 (Dobson); § 1026, subd. (a).) “One
of the ways [such] a defendant . . . may be released from commitment is by
applying for restoration of sanity under . . . section 1026.2.” (People v.
Endsley (2016) 248 Cal. App. 4th 110, 114.) “Release under section 1026.2 is a
two-step process: conditional release to an outpatient treatment program for
a trial period and, if successful, unconditional release into the community.”
(Ibid.) This appeal involves the first step.
      “The first step in the release process requires the defendant . . . to
demonstrate at a hearing that he or she will not ‘be a danger to the health
and safety of others, due to mental defect, disease, or disorder, while under
supervision and treatment in the community.’ (§ 1026.2, subdivision (e).)”
(People v. Soiu (2003) 106 Cal. App. 4th 1191, 1196, italics omitted.) At this
“outpatient placement hearing” (ibid.), the defendant “shall have the burden
of proof by a preponderance of the evidence” (§ 1026.2, subd. (k)). If the court
finds the defendant has made the required showing, “the court shall order the
applicant placed with an appropriate forensic conditional release program for
one year.” (§ 1026.2, subd. (e); see Soiu, at p. 1196; Dobson, supra, 161
Cal.App.4th at p. 1433.)
      The parties disagree about the applicable standard of review:
Longstreet argues it is the substantial evidence standard, while the Attorney
General maintains it is the abuse of discretion standard. We need not resolve
which standard applies because we conclude we would sustain the trial
court’s ruling under either. “ ‘The practical differences’ between the abuse of


                                        8
discretion and substantial evidence standards of review ‘are not significant.’ ”
(See People v. Gregerson (2011) 202 Cal. App. 4th 306, 319.) Under the
substantial evidence standard, we review the entire record, drawing all
reasonable inferences in favor of the trial court's finding, without making
credibility decisions or reweighing evidence, and determine if substantial
evidence supports the trial court’s ruling. (People v. Johnson (1980) 26
Cal. 3d 557, 576-578.) And under the abuse of discretion standard, we must
defer to the trial court's ruling unless it exceeds the bounds of all reason.
(People v. Cross (2005) 127 Cal. App. 4th 63, 73 (Cross).) A ruling exceeds the
bounds of all reason if it is based on factual findings that are not supported
by substantial evidence. (Id. at p. 75.)
      Based on our review of the appellate record, we conclude the trial
court’s finding that Longstreet did not meet his burden of showing he could
be safely treated in the community is supported by substantial evidence, thus
demonstrating the trial court did not act arbitrarily or capriciously in
denying Longstreet’s petition.
      The gravamen of Longstreet’s appellate challenge is that there is an
insufficient nexus between his past violence and his current dangerousness.
We are not persuaded.
      A common thread throughout Longstreet’s violent behavior is his
paranoia, which is a symptom of his mental illness. He committed domestic
violence against one of his ex-wives when he feared she was going to take his
son and run away with another man. He stabbed a complete stranger in the
neck with a knife without provocation because he (Longstreet) was
admittedly experiencing paranoia and was not taking his psychiatric
medication. And he struck a peer at Patton when he (Longstreet) was




                                           9
paranoid that his girlfriend was cheating on him and that the peer “wanted
to kill him.”
      Although Longstreet’s most recent violent conduct occurred in 2011,
substantial evidence nonetheless supports the trial court’s finding that he
still posed a present risk of danger if treated in the community. Dr.
Mojtahedi expressly opined to this effect in her report and in her testimony at
the hearing. Specifically, she opined that Longstreet presently lacked
sufficient insight into his mental illness, triggers, warning signs, and
dangerousness. She also found Longstreet’s assurances that he would
remain compliant on his psychiatric medications were not “genuine.” Her
opinions are supported by Longstreet’s psychiatric records and his self-
prepared WRAP, which further evidenced his lack of insight into his mental
illness. The trial court was entitled to rely on Dr. Mojtahedi’s expert opinion.
(People v. Williams (2015) 242 Cal. App. 4th 861, 872 [“A single psychiatric
opinion that a person is dangerous because of a mental disorder constitutes
substantial evidence to justify the extension of commitment.”].)
      Dr. Mojtahedi’s opinion that Longstreet was not genuine in his
assurances of remaining medication-compliant distinguishes this case from
those Longstreet cited in his opening brief to support the proposition that
concerns about remaining compliant are impermissibly speculative. (See
Cross, supra, 127 Cal.App.4th at p. 69 [doctor testified the defendant “had
always taken his medications and was very compliant”]; People v.
McDonough (2011) 196 Cal. App. 4th 1472, 1492 (McDonough) [hospital’s
“recommendation states that appellant ‘has convincingly expressed her
commitment to medication adherence and overall treatment plan,’ ” italics




                                       10
added].)4 Moreover, Longstreet, himself, cast doubt on his ability to remain
medication-compliant by informing the court during closing arguments that
he might not remember to take his psychiatric medications in an outpatient
setting. On this record, any concern that Longstreet would not remain
compliant with his medications was not unduly speculative.
      Longstreet cites People v. Esparza (2015) 242 Cal. App. 4th 726 to
support his contention that the nexus between his past violence and present
dangerousness is insufficient. Esparza is inapposite. It arose in a different
statutory context (id. at p. 729 [addressing Three Strikes resentencing under
Proposition 36]), and the appellate court reversed not because of a lack of
nexus between past and present dangerousness, but because the record
contradicted the factual premise on which the trial court based its ruling (id.
at p. 744).
      Longstreet has established no similar factual error here. Although he
suggests the trial court and Dr. Mojtahedi misunderstood that his medication
noncompliance related primarily to blood pressure medication, the record
shows Longstreet was also intermittently noncompliant with his psychiatric
medications.




4     Cross and McDonough are further distinguishable in that the
defendants in those cases presented uncontradicted, unanimous expert
opinion that they could be safely treated in an outpatient setting. (Cross,
supra, 127 Cal.App.4th at p. 69 [“appellant's team of psychiatrists,
psychologists, social workers and nursing staff unanimously recommended
appellant for outpatient status”]; McDonough, supra, 196 Cal.App.4th at
p. 1491 [“All the experts testified in favor of placing appellant in outpatient
treatment, even the expert appointed at the prosecutor's request.”].) The
opposite is true here—the uncontradicted expert opinion indicates Longstreet
cannot be safely treated in the community.
                                      11
                              DISPOSITION
     The order is affirmed.



                                            HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DATO, J.




                                  12